Case 1:17-mc-00151-LPS Document 163 Filed 01/22/20 Page 1 of 1 PageID #: 5186



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 CRYSTALLEX INTERNATIONAL
 CORP.,
                        Plaintiff,
                                                    Civil Action No. 17-mc-00151-LPS
                  - against -
 BOLIVARIAN REPUBLIC OF
 VENEZUELA,
                        Defendant.

                                     ENTRY OF APPEARANCE

               PLEASE TAKE NOTICE that Daniel A. Mason, of the law firm Paul, Weiss,

Rifkind, Wharton & Garrison LLP, hereby enters his appearance as counsel of record for

BlackRock Financial Management, Inc. and its affiliates, on behalf of certain client funds and

accounts under management, and Contrarian Capital Management, L.L.C., also on behalf of

client funds and accounts that it manages, as holders of bonds issued by Petróleos de Venezuela,

S.A. (the “Bondholders”) and Intervenors in the above-captioned matter, pursuant to the order

granted December 12, 2019. (D.I. 154) .

Dated: Wilmington, Delaware
       January 22, 2020

                                          PAUL, WEISS, RIFKIND,
                                            WHARTON & GARRISON LLP


                                          By:      /s/ Daniel A. Mason
                                                Daniel A. Mason (#5206)
                                          500 Delaware Avenue, Suite 200
                                          Post Office Box 32
                                          Wilmington, Delaware 19899-0032
                                          Tel:   (302) 655-4410
                                          Fax: (302) 655-4420
                                          Email: dmason@paulweiss.com

                                          Attorneys for Intervenor Bondholders
